Citation Nr: 1737785	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  12-14 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for peripheral neuropathy, left lower extremity.

3.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and depressive disorder.


REPRESENTATION

Veteran represented by:	James A. Wardell, Attorney




ATTORNEY FOR THE BOARD

C. Bates, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to October 1969.

These matters come before the Board of Veterans' Appeals (Board), on appeal from rating decisions by the RO.  A March 2010 rating decision denied service connection for a variety of issues and the Veteran filed his notice of disagreement (NOD) in June 2010, only regarding the issues of service connection for headaches, stomach condition, skin condition, heart condition, bilateral shoulder condition, erectile dysfunction, hypertension, cervical spine disability, bilateral toe fungus, dental condition, and an acquired psychiatric disability.  In April 2012, the Veteran was issued a statement of the case and he filed his substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2012.  In August 2013, the Veteran affirmatively withdrew all issues on appeal except for headaches and his dental condition.  The dental condition was later granted by the RO, leaving only the issue of headaches in appellate status.

In October 2014, the Veteran indicated that he wanted to continue his appeals as originally stated; this effectively served as his petition to reopen his previously denied service connection claims.  A June 2015 rating decision denied these claims and the Veteran filed a NOD in October 2015, only for the issues of a stomach disability, neuropathy (left lower extremity), and an acquired psychiatric disability.  In December 2015, the Veteran withdrew his October 2015 NOD, clarifying that he still wanted to pursue his service connection claims for neuropathy and an acquired psychiatric disability.  In August 2016, the Veteran received his statement of the case for these remaining issues and he filed his substantive appeal in September 2016.

The issues of reopening previously denied or withdrawn claims have been raised by the record via May 2017 correspondence.  Whereas the Board does not currently have jurisdiction over these issues, they are referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In May 2017, the Veteran submitted correspondence from his representative clarifying that he wanted a hearing.  As this has not yet been accomplished, a remand is necessary to provide the Veteran with his requested hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing with a Veterans Law Judge of the Board in accordance with his request.  The Veteran and his representative should be notified in writing of the date, time, and location of the hearing.

After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the appeal should be returned to the Board, in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







